 


113 HR 1259 RH: Coltsville National Historical Park Act
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 290
113th CONGRESS 2d Session 
H. R. 1259
[Report No. 113–391] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2013 
Mr. Larson of Connecticut (for himself, Mr. Courtney, Ms. DeLauro, Mr. Himes, and Ms. Esty) introduced the following bill; which was referred to the Committee on Natural Resources 
 

April 1, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 19, 2013




A BILL 
To establish Coltsville National Historical Park in the State of Connecticut, and for other purposes. 
 

1.Short titleThis Act may be cited as the Coltsville National Historical Park Act.
2.DefinitionsFor the purposes of this Act:
(1)CityThe term city means the city of Hartford, Connecticut.
(2)Historic DistrictThe term Historic District means the Coltsville Historic District.
(3)MapThe term map means the map titled Coltsville National Historical Park—Proposed Boundary, numbered T25/102087, and dated May 11, 2010.
(4)ParkThe term park means the Coltsville National Historical Park in the State of Connecticut.
(5)SecretaryThe term Secretary means the Secretary of the Interior.
(6)StateThe term State means the State of Connecticut.
3.Coltsville National Historical Park
(a)Establishment
(1)In generalSubject to paragraph (2), there is established in the State a unit of the National Park System to be known as the Coltsville National Historical Park.
(2)Conditions for establishmentThe park shall not be established until the date on which the Secretary determines that—
(A)the Secretary has acquired by donation sufficient land or an interest in land within the boundary of the park to constitute a manageable unit;
(B)the State, city, or private property owner, as appropriate, has entered into a written agreement with the Secretary to donate at least 10,000 square feet of space in the East Armory which would include facilities for park administration and visitor services; 
(C)the Secretary has entered into a written agreement with the State, city, or other public entity, as appropriate, providing that and owned by the State, city, or other public entity within the Coltsville Historic District shall be managed consistent with this section; and
(D)prior to accepting the donation referred to in subparagraph (B), the Secretary has reviewed the plans and financial resources of the developer of the East Armory to ensure the viability of the park based on those resources.
(b)BoundariesThe park may include and provide appropriate interpretation and viewing of the following sites, as generally depicted on the map:
(1)The East Armory.
(2)The Church of the Good Shepherd.
(3)The Caldwell/Colt Memorial Parish House.
(4)Colt Park.
(5)The Potsdam Cottages.
(6)Armsmear.
(7)The James Colt House.
(c)Written consent of the ownerNo non-Federal property may be included in the park without the written consent of the owner.
(d)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
(e)NoticeNo later than 30 days after the date on which the Secretary makes a determination under section 3(a)(2), the Secretary shall publish in the Federal Register notice of the establishment of the park.
4.Administration
(a)In generalThe Secretary shall administer the park in accordance with—
(1)this Act; and
(2)the laws generally applicable to units of the National Park System, including—
(A)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and
(B)the Act of August 21, 1935 (16 U.S.C. 461 et seq.).
(b)State and local jurisdictionNothing in this Act enlarges, diminishes, or modifies any authority of the State, or any political subdivision of the State (including the city)—
(1)to exercise civil and criminal jurisdiction; or
(2)to carry out State laws (including regulations) and rules on non-Federal land located within the boundary of the park.
(c)Cooperative agreements
(1)In generalThe Secretary may enter into cooperative agreements to carry out this Act.
(2)Right of accessA cooperative agreement entered into under paragraph (1) shall provide that the Secretary, acting through the Director of the National Park Service, shall have the right of access at all reasonable times to all public portions of the property covered by the agreement for the purposes of—
(A)conducting visitors through the properties; and
(B)interpreting the properties for the public.
(3)Changes or alterationsNo changes or alterations shall be made to any properties covered by a cooperative agreement entered into under paragraph (1) unless the Secretary and the other party to the agreement agree to the changes or alterations.
(4)Conversion, use, or disposalAny payment by the Secretary under this subsection shall be subject to an agreement that the conversion, use, or disposal of a project for purposes contrary to the purposes of this section, as determined by the Secretary, shall entitle the United States to reimbursement in an amount equal to the greater of—
(A)the amounts made available to the project by the United States; or
(B)the portion of the increased value of the project attributable to the amounts made available under this subsection, as determined at the time of the conversion, use, or disposal.
(5)Matching funds
(A)In generalAs a condition of the receipt of funds under this subsection, the Secretary shall require that any Federal funds made available under a cooperative agreement shall be matched on a 1-to-1 basis by non-Federal funds.
(B)FormWith the approval of the Secretary, the non-Federal share required under subparagraph (A) may be in the form of donated property, goods, or services from a non-Federal source, fairly valued.
(d)CollectionsThe Secretary may enter into a written agreement with the State of Connecticut State Library, Wadsworth Atheneum, the Colt Trust, or other public entities, as appropriate, to gain appropriate access to Colt-related artifacts for routine display in the East Armory or within other areas of the park to enhance the visitor experience.
(e)Acquisition of landThe Secretary is authorized to acquire land and interests in land by donation, purchase with donated funds, or exchange, except that land or interests in land owned by the State or any political subdivision of the State may be acquired only by donation.
(f)Technical assistance and public interpretationThe Secretary may provide technical assistance and public interpretation of related historic and cultural resources within the boundary of the historic district.
(g)No use of condemnationThe Secretary may not acquire by condemnation any land or interest in land under this Act or for the purposes of this Act.
(h)No buffer zone createdNothing in this Act, the establishment of the park, or the management plan for the park shall be construed to create buffer zones outside of the park. That activities or uses can be seen, heard, or detected from areas within the park shall not preclude, limit, control, regulate or determine the conduct or management of activities or uses outside of the park.
5.Management plan
(a)In generalNot later than 3 fiscal years after the date on which funds are made available to carry out this Act, the Secretary shall complete a management plan for the park in accordance with—
(1)section 12(b) of the National Park Service General Authorities Act; and
(2)other applicable laws.
(b)Cost shareThe management plan shall include provisions that identify costs to be shared by the Federal Government, the State, and the city, and other public or private entities or individuals for necessary capital improvements to, and maintenance and operations of, the park.
(c)Submission to CongressOn completion of the management plan, the Secretary shall submit the management plan to—
(1)the Committee on Natural Resources of the House of Representatives; and
(2)the Committee on Energy and Natural Resources of the Senate.
 

April 1, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
